Title: To Alexander Hamilton from George Pollock, 15 January 1795
From: Pollock, George
To: Hamilton, Alexander


 New York, January 15, 1795. “I have understood from common report that it is Your Intention very shortly to resume your Practice at the Bar…. If … the report be true,… I have to entreat the favour of You to be one of my Counsel in a Cause of great Importance I am now Carrying on against Mr. William Greene, for the recovery of a Respondentia Bond he gave several Years since in Bengal. My Counsel already retained are Messrs. Harrison, Troup, & Br. Livingston….”
